DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178.  	Regarding claim 1, Park teaches a method of manufacturing a display panel (30, fig. 3) [0045], comprising:
 forming a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] on a substrate (70, fig. 3) [0037], wherein the color filter layer (RGB) comprises a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – RGB) [0044], the color filter layer (RGB) comprises color blocks (a row of RGB, fig. 3) having at least three colors [0044], and/or a thickness of the color filter layer is greater than or equal to 0.1 µm and less than or equal to 10 µm (the underlines is not taught but also not a necessary limitation due to the “or” preceding the limitation); and  	coating a black material (80, fig. 3) [0037] having electrical conductivity (conductive black matrix layer, [0037]) on the color filter layer (RGB) and performing a patterning operation [0037] on the black material (80) to form a black matrix layer (80), wherein the black matrix layer (80) comprises a plurality of black matrices (predetermined pattern, [0037]), the black matrices (80) have electrical conductivity [0037], and a position of the black matrices (80) corresponds (overlaps) to a position of a transparent electrode (63, fig. 3) [0043] (Park et al., fig. 3). 	But Park fails to teach wherein the substrate is a glass substrate and wherein the color matrices are color resist matrices. 	However, Na teaches a method of manufacturing a display device (fig. 1-3) comprising forming the color filter layer [0101] on a glass [0078] substrate [0100] and wherein the color filter comprises a plurality of color resist matrices [0101] (Na, fig. 1-3, [0100]-[0101]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material used for the substrate as well as the material used for the color filter of Park with that used by Na because glass substrates and color resist are well known in the art and such material are art recognized and suitable for the intended purpose of allowing light pass through the color filter substrate and ease of patterning the color filter layer, respectively (see MPEP 2144.07).
or a thickness of the color filter layer (RGB) is greater than or equal to 0.1 µm and less than or equal to 10 µm (the underlines is not taught but also not a necessary limitation due to the “or” preceding the limitation) (Park et al., fig. 3). 	Regarding claim 7, Park teaches a display panel (30, fig. 3) [0045], comprising: 	a substrate (70, fig. 3) [0037]; 	a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] comprising a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – RGB) [0044] and disposed on a (bottom) surface of the substrate (70); 	a black matrix layer (80, fig. 3) [0037] disposed on a (bottom) same side of the substrate (70) as the color filter layer (RGB), wherein the black matrix layer (80) comprises a plurality of black matrices (80)(predetermined pattern, [0037]), and the black matrices (80) are not disposed lower (they are coplanar) than the color
matrices (RGB) and have electrical conductivity (conductive black matrix layer, [0037]); and  	a transparent electrode (63, fig. 3) [0043] correspondingly overlapped with the black matrices (80) (Park et al., fig. 3). 	But Park fails to teach wherein the substrate is a glass substrate and wherein the color matrices are color resist matrices. 	However, Na teaches a display device (fig. 1-3) comprising forming the color 
 	Regarding claim 9, Park in view of Na teaches the display panel according to Claim 7, wherein surfaces of the black matrices (80) are provided with a conductive layer (92, fig. 3) [0046] (Park et al., fig. 3 [0046]). 	Regarding claim 10, Park in view of Na teaches the display panel according to Claim 7, wherein the color filter layer (RBG) comprises color resist blocks having at least three colors (red, green blue – RGB) [0044] (Park et al., fig. 3, [0044]).
 	
 Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178 as applied to claim 2 above, and further in view of Cheng US Pat 5721599.. 
 	However, Cheng teaches a method of forming a display device (fig. 2) comprising: coating a black material (26, fig. 2) (col. 3 / line 29) having electrical conductivity (chromium, col. 3 / line 29) on the color filter layer (3/R, 4/G, 5/B; fig. 2) (col. 3 / lines 21-22) and performing a patterning operation (col. 3 / lines 31-34) on the black material to form the black matrix layer (26) (Cheng, fig. 2, col. 3 / line 29-34). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with that of Cheng such that the black matrix layer is coated as taught by Cheng in because coating black matrix on color filter layer is well known in the art and such process/structure is art recognized and suitable for the intended purpose of reducing series resistance and educing light reflected back in the viewing direction thereby improving the display contrast (Cheng, col. 2 / lines 59-63) (see MPEP 2144.07). 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178 as applied to claim 2 above, and further in view of Tang US PGPub. 2017/0261849.

 	Regarding claim 5, Park in view of Na does not teach the method of manufacturing the display panel according to Claim 2, wherein forming the color filter layer (RGB) on the glass substrate (70) comprises: forming a plurality of monochromatic 
on the glass substrate comprising: coating a color filter material having the one color on the glass substrate to form a monochromatic color resist layer; performing a vacuum drying process on the monochromatic color resist layer; performing a curing process on the monochromatic color resist layer subjected to the vacuum drying process; and 
performing a patterning operation on the monochromatic color resist layer subjected to the curing process to form the monochromatic color resist matrices. 	However, Tang teaches a method (fig. 4-10) of forming a color filter substrate (fig. 10) for use in a display device [0006] comprising: 	forming a plurality of monochromatic color resist matrices (41, fig. 7, [0059]; step 3, fig. 4) having one color (red, [0059]) on the glass substrate (1, fig. 7, [0054]); and  	forming a monochromatic color resist matrix (42, fig. 7, [0059]; step 3, fig. 4) having a monochromatic color (green, [0059]) different from the one color (red, [0059]) of the monochromatic color resist matrices between the monochromatic color resist matrices (fig. 7);  	forming the monochromatic color resist matrices having the one color (41, red)
on the glass substrate (1) comprising:  	coating a color filter material (41) having the one color (red) on the glass substrate (1) to form a monochromatic color resist layer (41/11, fig. 8);  	performing a vacuum drying process [0062] on the monochromatic color resist .

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178 as applied to claim 7  above, and further in view of Yu et al. US PGPub. 2009/0191654.
 	Regarding claim 11, Park in view of Na does not teach the display panel according to Claim 7, wherein a thickness of the color filter layer (RGB) is greater than or equal to 0.1 µm and less than or equal to 10 µm. 	However, Yu teaches a color filter substrate (fig. 4G) for a display device [0003], wherein a thickness of the color filter layer (20, fig. 4G) [0073] is greater than or equal to 
 	                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892